           Case 2:07-cr-00323-GMN-VCF Document 20
                                               19 Filed 02/11/21
                                                        02/10/21 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     RICHARD ANTHONY LOPEZ
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336 / Fax: 702.388.6418
 5   tony.lopez@usdoj.gov
     Attorneys for the United States
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                         Case No. 2:07-cr-323-GMN-VCF

 9                 Plaintiff,                          Motion to Dismiss the Indictment

10         v.

11   ADRIANA GARCIA-SALINAS,

12                 Defendant.

13

14          On December 18, 2007, a federal grand jury returned an Indictment charging

15   Defendant Adriana Garcia-Salinas with one count of False Statement in Application and

16   Use of Passport, in violation of 18 U.S.C. § 1542, based on conduct occurring in 2006.

17   (ECF 9.) On or about December 28, 2007, the Court issued a bench warrant for the

18   defendant’s arrest after she failed to appear in response to a summons. (ECF 13, 14.) More

19   than 13 years later, the warrant remains outstanding.

20          Pursuant to Federal Rule of Criminal Procedure 48(a), the Government now

21   requests permission of the Court to dismiss the Indictment. If granted, because the

22   ///

23   ///

24   ///
           Case 2:07-cr-00323-GMN-VCF Document 20
                                               19 Filed 02/11/21
                                                        02/10/21 Page 2 of 3




1    defendant would no longer face any charges in this case, the Government further requests

2    that the Court quash the outstanding warrant for her arrest.

3           Respectfully submitted this 10th day of February, 2021.

4                                                      NICHOLAS A. TRUTANICH
                                                       United States Attorney
5
                                                       s/ Richard Anthony Lopez
6                                                      RICHARD ANTHONY LOPEZ
                                                       Assistant United States Attorney
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                   2
           Case 2:07-cr-00323-GMN-VCF Document 20
                                               19 Filed 02/11/21
                                                        02/10/21 Page 3 of 3




1                      UNITED STATES DISTRICT COURT
2                           DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No. 2:07-cr-323-GMN-VCF

4                  Plaintiff,                          [Proposed] Order Granting
                                                       Motion to Dismiss the Indictment
5          v.

6    ADRIANA GARCIA-SALINAS,

7                  Defendant.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses the Indictment against Defendant Adriana Garcia-Salinas.

11                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
12
                                                       s/Richard Anthony Lopez
13                                                     RICHARD ANTHONY LOPEZ
                                                       Assistant United States Attorney
14

15          Leave of Court is granted for the filing of the above dismissal. Because the

16   Indictment has been dismissed as to Defendant Adriana Garcia-Salinas, it is hereby ordered

17   that the warrant for her arrest, issued December 28, 2007, is quashed.

18                       11
            DATED this _______ day of February, 2021.

19

20
                                         Gloria M. Navarro, District Judge
21
                                        UNITED STATES DISTRICT COURT
22

23

24


                                                   3
